TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00768-CV



                                  Rita Mary Gause, Appellant

                                                 v.

                                  Thomas X. Gause, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
      NO. 2007V-291-A, HONORABLE GLADYS M. OAKLEY, JUDGE PRESIDING



                                               ORDER

PER CURIAM

               Counsel for appellant Rita Mary Gause has filed a fifth motion for extension of time

to file appellant’s brief, requesting that the deadline be extended to May 21, 2014. We grant the

motion. No further extensions of time will be granted. Failure to file the brief by the deadline may

result in the dismissal of this appeal for want of prosecution. See Tex. R. App. P. 38.8(a).

               It is ordered April 24, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose